Citation Nr: 9931232	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-11 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a skin disorder of 
the scalp, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board finds that additional development is necessary with 
regard to the claim for service connection for PTSD.  
Therefore, this issue is addressed in the following REMAND.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied in an 
unappealed rating decision dated in April 1994.

2.  The evidence received since the April 1994 rating 
decision is cumulative or duplicative of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The claim for service connection for a skin disorder of 
the scalp is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
hepatitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim for service connection for a skin disorder of 
the scalp is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis

The veteran contends that he was diagnosed with hepatitis 
during service and still suffers from residuals of that 
disease.

Service connection for residuals of hepatitis was denied in a 
rating decision of April 1994.  The veteran was notified of 
this decision and his appellate rights in a letter dated in 
May 1994.  The veteran did not appeal this denial of service 
connection for residuals of hepatitis.

Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The evidence previously of record included service medical 
records, some service personnel records, and a VA examination 
report dated in March 1994.  The service medical records show 
that the veteran was diagnosed with hepatitis while stationed 
in the Republic of Vietnam in December 1970.  He was 
hospitalized in Vietnam for 10 days and then evacuated to the 
Fitzsimmons Army Hospital, where he was treated from December 
1970 to January 1971.  He was returned to duty later in 
January 1971.  At the veteran's separation examination in May 
1971, it was noted that he had had hepatitis during service 
but no residuals of hepatitis were found on the separation 
examination.

Service personnel records included in the service medical 
records show that the veteran was scheduled to be evacuated 
from the 24th Evacuation Hospital in Vietnam to Fitzsimmons 
General Hospital on December 17, 1970, and that he was 
admitted to the Fitzsimmons General Hospital on December 19, 
1970.

The VA examination report dated in March 1994 shows a 
diagnosis of history of hepatitis, treated, resolved.

The pertinent evidence added to the record since the April 
1994 rating decision consists of copies of service personnel 
records, additional statements from the veteran dated in July 
1996, and a VA examination report dated in October 1996.  The 
service personnel records are duplicative of evidence already 
of record or contain evidence cumulative of that already 
considered in the April 1994 rating decision.  Although 
additional service personnel records were submitted, they are 
cumulative of evidence already of record in that they merely 
provide more evidence of the fact that the veteran was 
evacuated to Fitzsimmons General Hospital.

The July 1996 statements from the veteran note that he was 
diagnosed with hepatitis in service.  He further noted that 
he had not been treated professionally for hepatitis since 
service but still has residuals of hepatitis.  This evidence 
is not material since the veteran, as a layperson, is not 
qualified to furnish a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The VA examination report dated in October 1996 is not 
supportive of the veteran's claim since it shows that he was 
found to have no residuals of hepatitis.  Therefore, it is 
not material.

Having determined that new and material evidence has not been 
added to the record, the Board must deny reopening the claim 
for entitlement to service connection for residuals of 
hepatitis.

II.  Skin Disorder of the Scalp

The veteran contends that service connection is warranted for 
a skin disorder of the scalp because it was caused by his 
exposure to Agent Orange while serving in Vietnam.

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
he has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record contains no medical evidence suggesting the 
presence of any skin disorder of the scalp in service or 
until many years thereafter.  The veteran alleges that he was 
found to have an acneform disorder of the scalp at the Grand 
Island VA Medical Center in January 1994.  Neither the 
records pertaining to the veteran's treatment at that 
facility in January and February 1994 nor the report of a 
March 1994 VA examination shows that he was found to have any 
skin disorder of the scalp.  On a VA examination in October 
1996, the veteran was found to have pustular dermatitis of 
the scalp.  On a VA examination in April 1997, he was found 
to have sebaceous hyperplasia on the face and no skin lesions 
on the scalp.  With respect to the veteran's scalp, the 
examiner diagnosed a history of acneform lesion which he 
suspected was acne or folliculitis.  He stated that he was 
unable to relate the veteran's skin disorder to Agent Orange 
exposure.

Although the record contains some post-service medical 
evidence of a skin disorder of the scalp, it does not contain 
any medical evidence suggesting that the disorder is 
etiologically related to service.  The evidence linking the 
veteran's claimed disability to service is limited to the 
veteran's own statements.  However, he is not qualified to 
render a medical diagnosis or medical opinion.  See Espiritu.  
In addition, although service incurrence on an Agent Orange 
basis may be presumed for porphyria cutanea tarda and 
chloracne or other acneform disease consistent with chloracne 
if manifested to a compensable degree within one year of the 
last date on which the veteran was exposed to an herbicide 
agent in service, there is no medical evidence showing a 
diagnosis of any such disorder or suggesting the presence of 
any skin disorder of the scalp within a year of the veteran's 
discharge from service. Therefore, the Board must deny the 
veteran's claim as not well grounded.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for residuals 
of hepatitis is denied.

Service connection for a skin disorder of the scalp is 
denied.

							
REMAND

The veteran contends that the stressor which caused his PTSD 
was being denied transportation to a hospital while near 
death with infectious hepatitis.  In addition, in a statement 
received in January 1997 he indicated that he was being 
treated for PTSD at the Grand Island VA Medical Center.  The 
evidence of record contains some records from the VA Medical 
Center in Grand Island, Nebraska.  Medical records of a 
hospitalization from January to February 1994 show a 
diagnosis of situational anxiety reaction, although he was 
treated at that time for a fracture of the left hip.  It is 
noted in the hospitalization summary that a mental health 
consult was obtained.  The report of this consultation is not 
of record, nor is there any other medical evidence of record 
showing that the veteran has been diagnosed with PTSD.  
However, it is not clear to the Board that the RO has 
obtained all of the available pertinent records from the 
Grand Island VA Medical Center.  

VA has constructive knowledge of medical records generated by 
its agency, and VA is obligated to obtain any such pertinent 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 
612- 613 (1992).  Therefore, the RO should ensure that all VA 
records of treatment for the veteran are obtained and 
associated with his claims file.

In light of the above circumstances, the claim for service 
connection for PTSD is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for PTSD.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  

2.  In any event, the RO should contact 
the Grand Island VA Medical Center and 
request all of the veteran's treatment 
records, to include records from the 
Mental Health Clinic.

3.  Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full.  Then, 
the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and inform the veteran of any issue 
with respect to which further action is required to perfect 
an appeal.  The veteran and his representative should then be 
provided an appropriate opportunity to respond before the 
record is returned to the Board for further review.

By this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the originating agencies to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

